Exhibit Joint Filing Agreement This will confirm the agreement by and among all the undersigned that the Statement on Schedule 13D filed on or about this date and any further amendments thereto with respect to beneficial ownership by the undersigned of the Common Shares of TransAlta Corporation, a corporation incorporated under the Canada Business Corporations Act, is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of The undersigned further agree that each party hereto is responsible for timely filing of such Statement on Schedule 13D and any further amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein, provided that no party is responsible for the completeness and accuracy of the information concerning the other party, unless such party knows or has reason to believe that such information is inaccurate. The undersigned further agree that this Agreement shall be included as an Exhibit to such joint filing. This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: February 22, 2007 LSP Penn Holdings, LLC By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LSP Penn Holdings II, LLC By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LS Power Partners, L.P. By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LS Power Partners II, L.P. By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director Luminus Management, LLC By: /s/ Paul Segal Name: Paul Segal Title: President Luminus Asset Partners, L.P. By: /s/ Paul Segal Name: Paul Segal Title: President Luminus Energy Partners Master Fund, Ltd. By: /s/ Paul Segal Name: Paul Segal Title: Director LPCO Investments S.à.r.l. By:Paul Segal, as attorney-in-fact By: /s/ Paul Segal Name: Paul Segal LTAC SPV I, LLC By:Vega Energy GP, LLC, its managing member By: /s/ Paul Segal Name: Paul Segal Title: President
